DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, in the fourth element, “correlation with a reference waveform and a burst detection algorithm and a combination thereof.”  The way this is recited is in a manner where the “combination” is recited along with the “reference waveform” and the See Page 12 – “While this is happening, a synchronization routine especially runs on each new setting and especially attempts to lock on the signal location in time preferably via correlation with a reference waveform or a burst detection algorithm or a combination thereof.”].  In other words, it is the “combination” taught by Page 12 of the instant Specification that supports the limitation “a reference waveform and a burst detection algorithm.”  However, inclusion of the “combination” using the word “and” is not supported as a separate limitation.  The Examiner suggests deleting the “combination” from Claim 1, as seen in Claim 8.
The dependent Claims are rejected based on their dependence from Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbordt et al. (US 20160070461 A1)[hereinafter “Herbordt”], Klingman et al. (US 6947043 B1)[hereinafter “Klingman”], and Lehane (US 20140236539 A1)[hereinafter “Lehane”].
Regarding Claims 1 and 8, Herbordt discloses a method (and corresponding computer-implemented device)[Paragraph [0026]] for controlling a measurement device, the method comprises the steps of:
displaying a measurement trace on a display of the measurement device [Paragraph [0037] – “FIG. 5A shows a display 2 in form of a touch-screen 2 of the measurement system 1 according to the present invention. On the touch-screen 2 there are three different user interfaces 50, 51, 52 displayed. A first user interface 50 displays at least one measured signal 53 in the time domain. A second user interface 51 displays the at least one measured signal 53 in the frequency domain.”],
analyzing a subset of measurement data represented by the measurement trace on the basis of at least one target measurement parameter [Paragraph [0041] – “Within the sixth user interface 56 the measured signal 53 is displayed in a higher zoom in such a way that the first marker 60 is in the center of the sixth user interface 56. It can also be seen that another marker 60, also indicating an amplitude value of “1,2” of the measured signal 53 is near the first marker 60.”],
searching for the at least one target measurement parameter, and running a synchronization routine on measurement settings, wherein the synchronization routine attempts to lock on the target measurement parameter [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”].
Herbordt fails to disclose that the synchronization routine to lock on the target measurement parameter is performed via correlation with a reference waveform and recovery of a modulated signal symbol rate in the case that a spectrum is displayed, or via correlation with a reference waveform and a burst detection algorithm and a combination thereof in the case that a magnitude is displayed.
However, Klingman teaches a method by which a user can generate a template for locating features within a waveform that are of interest to the user so that corresponding features in waveform data can be obtained and displayed [Column 5 lines 11-19 – “Alternatively, the user can use the pointing device or cursors to sketch a trigger template that highlights features of interest of the two waveforms. The user can sketch the shape of the waveform of interest on the display, using the display of infrequent events as a pattern or guide. The processor can determine time values and voltage levels from the sketch and automatically adjust the acquisition parameters to acquire only waveforms that satisfy these parameters.”].  It would have been obvious to utilize such a scheme to allow a user to lock on to features of interest in waveform data for display (Herbordt discloses the display of both spectrum and magnitude in Paragraph [0037] and Fig. 5a) because doing so would have allowed a user to find the waveform data with the specific features they are interested in viewing, including rate and burst features.  Regarding the use of modulated signal symbol rate and burst features to identify waveform features, Lehane discloses using these parameters to do Paragraph [0001] – “In oscilloscopes and other digital measurement instruments, a trigger may be used to determine when a desired portion of a signal is captured for measurement, display, and/or analysis. Such a trigger may be fired, for instance, upon detecting a recognizable event such as a transitioning signal edge or certain types of glitches.”Paragraph [0005] – “Various different types of triggers can be used within each of the above modes. … The hold off time sets an amount of time that the oscilloscope waits before re-arming its trigger circuitry. This can be used, for example, to trigger on a first pulse among a burst of pulses, hut not on the remaining pulses. The sensitivity setting is typically adjusted based on hysteresis in trigger circuitry to prevent incorrect double-triggering on low bandwidth waveforms.  A low sensitivity setting is typically used for all waveforms of 4 GHz or below.”].  It would have been obvious to use these parameters as they apply to both the reference waveform and the measurement waveform to locate features of interest in waveform data for display because doing so would have enhanced the accuracy of the locating process for features of interest.
The combination of Herbordt, Klingman, and Lehane would further disclose executing a calculation, in parallel while the measurement settings are adjusted, in order to check if certain criteria are fulfilled by the current measurement settings, and snapping the measurement settings, if said criteria are fulfilled [See Fig. 5C and Paragraph [0041] of Herbordt – “Within the sixth user interface 56 the measured signal 53 is displayed in a higher zoom in such a way that the first marker 60 is in the center of the sixth user interface 56. It can also be seen that another marker 60, also indicating an amplitude value of “1,2” of the measured signal 53 is near the first marker 60. By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way. The sixth user interface 56 works best on already recorded measured signals 53. However, if the measurement system 1 is an oscilloscope it is also possible to use the sixth user interface 56 with a periodical signal in real time.”], finding possible snap positions in advance while analyzing over an available time and/or bandwidth, and graphically displaying said snap positions [See Fig. 5C and Paragraph [0041] of Herbordt – “Within the sixth user interface 56 the measured signal 53 is displayed in a higher zoom in such a way that the first marker 60 is in the center of the sixth user interface 56. It can also be seen that another marker 60, also indicating an amplitude value of “1,2” of the measured signal 53 is near the first marker 60. By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60.”].

Regarding Claims 2 and 9, Herbordt discloses that the subset of measurement data is determined on the basis of at least one user measurement parameter set by at least one user input [Paragraph [0025] – “A gesture is thereby a contact and/or a movement of one or more physical objects on and/or near the touch-screen 2. The physical objects can be the fingers 20.sub.1, 20.sub.2, 20.sub.3, 20.sub.4, 20.sub.5 of the hand or input devices, like pens. The different gestures should be different from each other in such a way that they can be detected in a reliable manner without having a user to “train” the measurement system 1. The gestures should also be consistent to each other as well as intuitive. A spread gesture is associated with a zoom function, for example.”].

Regarding Claims 3 and 10, Herbordt discloses that the at least one user input comprises at least one of a keyboard input, a mouse input, a touch gesture, and a voice control command [Paragraph [0025] – “A gesture is thereby a contact and/or a movement of one or more physical objects on and/or near the touch-screen 2. The physical objects can be the fingers 20.sub.1, 20.sub.2, 20.sub.3, 20.sub.4, 20.sub.5 of the hand or input devices, like pens. The different gestures should be different from each other in such a way that they can be detected in a reliable manner without having a user to “train” the measurement system 1. The gestures should also be consistent to each other as well as intuitive. A spread gesture is associated with a zoom function, for example.”] and/or wherein the at least one user measurement parameter comprises at least one of bandwidth, center frequency, acquisition time, trigger offset, level [Paragraph [0041] – “Within the sixth user interface 56 the measured signal 53 is displayed in a higher zoom in such a way that the first marker 60 is in the center of the sixth user interface 56. It can also be seen that another marker 60, also indicating an amplitude value of “1,2” of the measured signal 53 is near the first marker 60.”], or any combination thereof.

Regarding Claim 4, Herbordt discloses that the at least one user measurement parameter comprises at least one of bandwidth, center frequency, acquisition time, trigger offset, or level [Paragraph [0041] – “Within the sixth user interface 56 the measured signal 53 is displayed in a higher zoom in such a way that the first marker 60 is in the center of the sixth user interface 56. It can also be seen that another marker 60, also indicating an amplitude value of “1,2” of the measured signal 53 is near the first marker 60.”].

Regarding Claim 5, Herbordt discloses that the method further comprises the step of automatically setting the at least one target measurement parameter in the display of the measurement device and/or wherein the method further comprises the step of setting the at least one target measurement parameter on the basis of at least one reasonable analysis result especially in the form of synchronization, error vector magnitude, minimized error vector magnitude, maximum correlation, or power maximum [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”].

Regarding Claims 6 and 12, Herbordt discloses that the at least one target measurement parameter comprises at least one of target bandwidth, target center frequency, target acquisition time, target trigger offset, or level [Paragraph [0041] – “Within the sixth user interface 56 the measured signal 53 is displayed in a higher zoom in such a way that the first marker 60 is in the center of the sixth user interface 56. It can also be seen that another marker 60, also indicating an amplitude value of “1,2” of the measured signal 53 is near the first marker 60.”].

Regarding Claim 7, Herbordt discloses that the method further comprises the step of deriving the at least one target measurement parameter from the at least one user measurement parameter [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”].

Regarding Claim 11, Herbordt discloses that the analyzing unit is further configured to automatically set the at least one target measurement parameter in the display of the measurement device, and/or that the post-processing unit is further configured to automatically set the at least one target measurement parameter in the display of the measurement device [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”].

Regarding Claim 13, Herbordt discloses that the analyzing unit is further configured to set the at least one target measurement parameter on the basis of at least one reasonable analysis result especially in the form of synchronization [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”], error vector magnitude, minimized error vector magnitude, maximum correlation, or power maximum, and/or that the post-processing unit is further configured to set the at least one target measurement parameter on the basis of at least one reasonable analysis result especially in the form of synchronization [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”], error vector magnitude, minimized error vector magnitude, maximum correlation, or power maximum.

	Regarding Claim 14, Herbordt discloses that the analyzing unit is further configured to derive the at least one target measurement parameter from the at least one user measurement parameter [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”], and/or wherein the post-processing unit is further configured to derive the at least one target measurement parameter from the at least one user measurement parameter [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    578
    791
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    584
    787
    media_image2.png
    Greyscale
…

    PNG
    media_image3.png
    120
    787
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    167
    787
    media_image4.png
    Greyscale

Examiner’s Response:
This aligns with the instant Specification on Page 12 – “In another variation of the invention, especially with the aid of the analyzing unit 12, analysis may be performed preferably over an available time and/or bandwidth in order to find possible snap positions, preferably positions at which the measurement settings can be locked to the specific values which fulfill the certain criteria as already discussed above.”].  Toggling between the measurement settings (i.e., “adjusting” the measurement settings) requires the new measurement setting to be verified at that time; this is taught by Herbordt because Herbordt teaches that the display can be used in conjunction with a real-time signal [Paragraph [0041] of Herbordt – “if the measurement system 1 is an oscilloscope it is also possible to use the sixth user interface 56 with a periodical signal in real time.”].  In other words, Herbordt requires a parallel calculation to verify the measurement settings are appropriate relative to the target measurement parameters when toggling between them during the real-time analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20140215382 A1 – Method For Utilizing Projected Gesture Completion To Improve Instrument Performance
US 20070027675 A1 – Spectrum Analyzer Control In An Oscilloscope

US 20060269018 A1 – Method For Timing Detection

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865